IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1070
                            Filed February 22, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAY E. DENTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Joel W. Barrows,

Judge.



      Jay Denton appeals his sentence, arguing an abuse of discretion and

improper consideration of an informal presentence investigation report.

AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2


MULLINS, Judge.

       Jay Denton was initially charged with second-degree theft. Pursuant to a

plea agreement, he pled guilty to third-degree theft. The State agreed that if

Denton paid restitution before the sentencing hearing, it would recommend a

suspended sentence, but if he failed to pay restitution, the State was free to

make any sentencing recommendation.                The sentencing hearing was

subsequently continued. At the hearing three months later, Denton was unable

to pay restitution and asked for another continuance.         The court denied his

request and proceeded to hearing. The State recommended 240 days in jail,

with none suspended.      Denton agreed to 240 days in jail but requested the

sentence be suspended. The district court ordered 240 days in jail with all but

120 days suspended.

       Denton appeals, arguing the district court failed to consider the minimum

essential factors before imposing sentence and erred by ordering and relying on

an informal presentence investigation (PSI) report.        He also argues his trial

counsel was ineffective in failing to alert the district court that use of an informal

PSI was illegal.

       We review a criminal sentence for correction of errors at law. Iowa R.

App. P. 6.907; State v. Valin, 724 N.W.2d 440, 443–44 (Iowa 2006). When a

challenged sentence is within statutory limits, we will set it aside only for an

abuse of discretion. State v. Neary, 470 N.W.2d 27, 29 (Iowa 1991). “We review

ineffective-assistance-of-counsel claims de novo.”        State v. Thorndike, 860

N.W.2d 316, 319 (Iowa 2015). Because we determine the record is adequate,
                                       3


we will consider Denton’s ineffective-assistance-of-counsel claim on direct

appeal. See State v. Buck, 510 N.W.2d 850, 853 (Iowa 1994).

      Denton essentially argues the court did not consider enough factors

before imposing sentence in this case. Prior to sentencing, the court received

the informal PSI prepared by the district department of correctional services and

heard arguments of counsel, which included details of the offense, victim impact,

and Denton’s current employment and financial circumstances.           The PSI

revealed a lengthy criminal history of convictions including five assaults or

batteries, one of which was a domestic battery; several driving-while-revoked

offenses; two aggravated offenses of operating while intoxicated; and disorderly

conduct. The court did not adopt the recommendations of either the State or

Denton and instead sentenced Denton to 240 days in jail with all but 120 days

suspended. It also ordered a fine and applicable surcharges, and suspended the

fine. The court stated: “The reason for the sentence is your criminal history,

because of your age, and for purposes of protection of the community.” The

court also found Denton did not have the ability to pay the cost of his court-

appointed attorney fees and ordered Denton to obtain a mental-health evaluation

and to follow any recommended treatment.

      “An abuse of discretion will only be found when a court acts on grounds

clearly untenable or to an extent clearly unreasonable.” State v. Hopkins, 860

N.W.2d 550, 553 (Iowa 2015) (citation omitted). “We give sentencing decisions

by a trial court a strong presumption in their favor.” Id. “A terse and succinct

statement is sufficient . . . when the reasons for the exercise of discretion are

obvious in light of the statement and the record before the court.”     State v.
                                          4

Thacker, 862 N.W.2d 402, 408 (Iowa 2015). Although the recitation by the court

was succinct, when read together with the record before the court and the

arguments of counsel, the reasons were sufficient to satisfy us the court

exercised its discretion. The sentence imposed by the district court was not

clearly untenable or clearly unreasonable.

       A PSI is not required for a guilty plea to an aggravated misdemeanor

offense but may be ordered by the court.          See Iowa Code § 901.2 (2014).

Section 901.2(1) provides:

              Upon a plea of guilty . . . upon which a judgment of
       conviction of a public offense may be rendered, the court shall
       receive from the state, from the judicial district department of
       correctional services, and from the defendant any information which
       may be offered which is relevant to the question of sentencing. The
       court may consider information from other sources.

Except for rules of privilege, the rules of evidence do not apply to sentencing

proceedings. Iowa R. Evid. 5.1101(c)(4). The district court did not err when it

ordered the district department of correctional services to provide some limited

information in the nature of an informal PSI or when it considered that information

in determining the appropriate sentence in this matter. Additionally, trial counsel

was not ineffective in failing to object to the court’s use of an informal PSI.

       Pursuant to Iowa Court Rule 21.26(1)(a) and (d), we affirm.

       AFFIRMED.